BRATTON, Circuit Judge
(dissenting).
The National Labor Relations Act, approved July 5, 1935, 49 Stat. 449, vests in the National Labor Relations Board, not the courts, the function of drawing inferences from established facts and circumstances, of appraising conflicting evidence, of determining the credibility of witnesses and the weight to be given to their testimony, and of resolving issues of fact. And when the findings of the Board are supported by substantial evidence they cannot be overturned on review. National Labor Relations Board v. Waterman Steamship Corporation, 309 U.S. 206, 60 S.Ct. 493, 84 L.Ed. 704; National Labor Relations Board v. Link-Belt Company, 311 U.S. 584, 61 S.Ct. 358, 85 L.Ed. 368; Continental Oil Company v. National Labor Relations Board, 10 Cir., 113 F.2d 473; Magnolia Petroleum Company v. National Labor Relations Board, 10 Cir., 115 F.2d 1007; Cudahy Packing Company v. National Labor Relations Board, 10 Cir., 118 F.2d 295; National Labor Relations Board v. MooreLowry Flour Mills Company, 10 Cir., 122 F.2d 419, decided July 17, last.
It is unnecessary to repeat or supplement the outline of the evidence contained in the opinion of the majority. It is enough to say that in my opinion the evidence to which the Board was warranted in giving credence and the inferences which the Board was warranted in drawing from such evidence adequately support the material and decisive findings of the Board, and that the order should therefore be enforced.